 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson Federal Building and U.S. Courthouse
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Fax: (775) 784-5181
     Greg.Addington@usdoj.gov
 7   Attorneys for United States of America

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                              3:19-cv-75-MMD-CBC
10
                            Plaintiff,
11
            v.
12
     $73,360.00 IN UNITED STATES CURRENCY,
13
                            Defendant.
14

15
                      ORDER FOR SUMMONS AND WARRANT OF ARREST
16
                               IN REM FOR PROPERTY AND NOTICE
17
            A Complaint for Forfeiture in Rem has been filed herein by the United States of America.
18
     Pursuant to Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims and
19
     Asset Forfeiture Actions, in actions by the United States for forfeitures for federal statutory
20
     violations, the clerk, upon filing of the complaint, shall issue a summons and warrant to arrest the
21
     property if it is in the government’s possession, custody, or control.
22
            IT IS, THEREFORE, HEREBY ORDERED that a Summons and Warrant of Arrest
23
     issue against the property named in the Complaint and that the United States of America seize,
24


                                                      1
 1   arrest, and take into custody defendant $73,360.00 IN UNITED STATES CURRENCY, and that

 2   all persons claiming an interest in the property must file a verified claim pursuant to Rule G(5) of

 3   the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions,

 4   and 18 U.S.C. § 983(a)(4)(A). The person asserting such interest in seized property in accordance

 5   with Rule G(5) and 18 U.S.C. § 983(a)(4)(A) shall file an answer or motion under Rule 12

 6   responding to the Government’s complaint for forfeiture not later than 21 days after the date of

 7   the filing of the claim. The claim and the answer or motion must be served upon the Office of

 8   the United States Attorney at the time of filing. Failure to file a verified claim and an answer or

 9   motion within the prescribed time will result in a judgment of forfeiture by default.

10          IT IS FURTHER ORDERED that notice of the action and the arrest be given by the

11   United States of America by publication pursuant to Rule G(4)(a) of the Supplemental Rules for

12   Certain Admiralty or Maritime Claims and Asset Forfeiture Actions, and that a copy of the

13   Complaint for Forfeiture in Rem, this Order, the Warrant of Arrest, and the Notice of Complaint

14   for Forfeiture and Arrest of Property be sent to any person who reasonably appears to be a

15   potential claimant to the defendant property in accordance with Rule G(4)(b) of the Supplemental

16   Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

17          IT IS FURTHER ORDERED that the United States of America shall file proof of

18   publication and service with the Clerk of this Court.

19              12th day of ____________________,
     DATED this ______         February           2019.

20
                                                             _________________________________
21                                                           UNITED STATES DISTRICT JUDGE

22

23

24


                                                      2
